Case: 13-20260      Document: 00512598893         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20260
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALBERTO GUADALUPE GALLEGOS RAMIREZ, also known as Alberto
Gallegos-Ramirez, also known as Alberto R. Gallegos, also known as Alberto
Gallegos Ramirez, also known as Noberto Moreno, also known as Alberto
Ramirez Ramirez, also known as Alberto Guadalupe Gallegos,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-792-1


Before PRADO, ELROD, and HAYNES, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Alberto Guadalupe
Gallegos Ramirez has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20260   Document: 00512598893    Page: 2   Date Filed: 04/16/2014


                               No. 13-20260

v. Flores, 632 F.3d 229 (5th Cir. 2011). Gallegos Ramirez has not filed a
response.
     Because Gallegos Ramirez has completed the confinement portion of his
sentence, has evinced a desire to appeal only his sentence, and has been
removed from the United States, his appeal is now moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 382-83 (5th Cir. 2007). Accordingly, the
appeal is DISMISSED as moot, and counsel’s motion for leave to withdraw is
DENIED as unnecessary.




                                     2